484 F.2d 959
UNITED STATES of America, Plaintiff-Appellee,v.Willie James ROBINSON, Defendant-Appellant.
No. 73-1480.
United States Court of Appeals,Fifth Circuit.
Oct. 16, 1973.

David Cerf, court-appointed, Miami, Fla., for defendant-appellant.
Robert W. Rust, U. S. Atty., Michael P. Sullivan, Theodore R. Gibson, II, Asst. U. S. Attys., Miami, Fla., for plaintiff-appellee.
Before GEWIN, AINSWORTH and MORGAN, Circuit Judges.
PER CURIAM:


1
Appellant Robinson was convicted by a jury of assaulting a federal officer in violation of 18 U.S.C. Sec. 111.  He attacks his conviction on two grounds: (1) the denial of his right to a speedy trial, and (2) the identification procedures were impermissibly suggestive.


2
Upon examination of the record we find that neither of appellant's grounds have merit.  His conviction, therefore, is affirmed.